EXHIBIT 10.bb

 

STOCK EQUIVALENT PLAN FOR OUTSIDE DIRECTORS OF C. R. BARD, INC. (AS AMENDED AND
RESTATED)

 

C. R. Bard, Inc. hereby amends and restates the Stock Equivalent Plan for
Outside Directors of C. R. Bard, Inc. (the “Plan”). The Corporation’s objectives
in maintaining the Plan are (a) providing a means of attracting and retaining
Outside Directors whose abilities, experience and judgment can contribute to the
Corporation’s continued progress and (b) retaining the Outside Director’s
continuing counsel following retirement from the Board of Directors.

 

SECTION 1.    DEFINITIONS.

 

Except as otherwise specified, or as the context may otherwise require, the
following terms have the meanings indicated below for all purposes of the Plan:

 

1.01    “Account” shall mean a book account maintained by the Committee to
disclose the interest of each Participant under the Plan.

 

1.02    “Annual Retainer” shall mean the annual amount, exclusive of any Meeting
Fees, received by an Outside Director as may from time to time be set by the
Board of Directors.

 

1.03    “Beneficiary” shall mean the person (or persons) who are designated by
the Director to receive benefits payable upon the Director’s death under this
Plan. Such designation shall be made by the Director on a form prescribed by the
Corporation. The Director may at any time change or revoke such designation by
written notice to the Corporation. If the Director has no living designated
beneficiary on the date of Director’s death, then the benefits otherwise payable
to the designated beneficiary under this Agreement shall be paid to the
Director’s estate.

 

1.04    “Board of Directors” shall mean the Board of Directors of the
Corporation.

 

1.05    “Cause” shall mean any act or omission (a) in breach of the Outside
Director’s duty of loyalty to the Corporation or its Corporate Stockholders,
(b) not in good faith or involving a knowing violation of law, or (c) resulting
in receipt by the Outside Director of an improper personal benefit.

 

1.06    “Change of Control” shall mean a change of control of the nature that
would be required to be reported on the Current Report on Form 8-K, pursuant to
Section 13 or 15(d) of the Act (other than such a change of control involving a
Permitted Holder); provided, that, without limitation, a Change of Control shall
be deemed to have occurred if:

 

    (a)    any “person” (other than a Permitted Holder) shall become the
“beneficial owner”, as those terms are defined below, of capital stock of the
Corporation, the voting power of which constitutes 20% or more of the general
voting power of all of the Corporation’s outstanding capital stock; or

 

    (b)    individuals who, as of April 21, 2005, constituted the Board (the
“Incumbent Board”) cease for any reasons to constitute at least a majority of
the Board; provided, that any person becoming a Director subsequent to April 21,
2005, whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least three quarters of the Directors
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Corporation, which is or would be subject to Rule 14a-11 of the Regulation 14A
promulgated under the Act) shall be, for purposes of the Plan, considered as
though such person were a member of the Incumbent Board.



--------------------------------------------------------------------------------

    For purposes of the definition of Change of Control, the following
definitions shall be applicable:

 

    (c)    The term “person” shall mean any individual, group, corporation or
other entity.

 

    (d)    For purposes of this definition only, any person shall be deemed to
be the “beneficial owner” of any shares of capital stock of the Corporation:

 

  (i) which that person owns directly, whether or not of record, or

 

  (ii) which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

  (iii) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933, as amended) of that person, or

 

  (iv) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by any other person with
which that person or such person’s “affiliate” or “associate” (defined as
aforesaid) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of capital stock of the Corporation.

 

    (e)    The outstanding shares of capital stock of the Corporation shall
include shares deemed owned through application of clauses (d)(ii), (iii) and
(iv), above, but shall not include any other shares which may be issuable
pursuant to any agreement or upon exercise of conversion rights, warrants or
options, or otherwise, but which are not actually outstanding.

 

1.07    “Committee” shall mean the Governance Committee of the Board of
Directors or such other committee as may be designated by the Board.

 

1.08    “Corporation Stock” shall mean the common stock, par value $.25 per
share, of the Corporation.

 

1.09    “Effective Date” shall mean June 8, 2005.

 

1.10    “Fair Market Value” shall mean on a given date, (a) if there should be a
public market for Corporation Stock on such date, the arithmetic mean of the
high and low prices of Corporation Stock as reported on such date on the
composite tape of the principal national securities exchange on which shares of
Corporation Stock are listed or admitted to trading, or, if Corporation Stock is
not listed or admitted on any national securities exchange, the arithmetic mean
of the per share closing bid price and per share closing asked price of
Corporation Stock on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of shares of
Corporation Stock shall have been reported on the composite tape of any national
securities exchange or quoted on the NASDAQ on such date, then the immediately
preceding date on which sales of shares Corporation Stock have been so reported
or quoted shall be used, and (b) if there should not be a public market for
shares of Corporation Stock on such date, the Fair Market Value shall be the
value established by the Committee in good faith.

 

1.11    “Meeting Fee” shall mean the fee paid to an Outside Director for
attendance at each meeting of the Board of Directors and each meeting of any
Committee of the Board of Directors, but shall not include the additional fee
paid to a Committee Chairman.

 

1.12    “Outside Director” shall mean a member of the Board of Directors who is
not also an employee of the Corporation.

 

2



--------------------------------------------------------------------------------

1.13    “Outside Director Fee” shall mean an amount equal to the amount of the
Annual Retainer received by an Outside Director at the time his or her Service
terminates, plus 12 times the amount of the Meeting Fee received by the Outside
Director at the time his or her Service terminates.

 

1.14    “Participant” shall mean an Outside Director who has fulfilled the
eligibility requirements of Section 2 and whose distributable interest under the
Plan has not been fully paid, forfeited or cancelled.

 

1.15    “Plan” shall mean the Stock Equivalent Plan for Outside Directors of
C.R. Bard, Inc., as amended and restated.

 

1.16    “Pension Plan” shall mean the Employees’ Retirement Plan of C. R. Bard,
Inc., as amended and restated.

 

1.17    “Service” shall mean the number of years that the Outside Director
serves on the Board of Directors, commencing on the date of his or her election
as an Outside Director and ending on the date of his or her termination as an
Outside Director. With regard to an Outside Director who is a former Chief
Executive Officer of the Corporation, “Service” means the number of years served
as a member of the Board of Directors, commencing on the date of his election as
a Director and ending on his termination as an Outside Director. For purposes of
determining Service, a partial year shall be rounded up to a full year.

 

1.18    “Unit” shall mean an unfunded promise to pay an amount of cash equal to
one share of Corporation Stock in accordance with the terms of this Plan.

 

SECTION 2.    ELIGIBILITY.

 

Each Outside Director who was a Participant on the Effective Date shall continue
to be a Participant in the Plan. An individual who becomes an Outside Director
after the Effective Date shall become a Participant on the date his or her
Service as an Outside Director commences. Except as otherwise provided by the
Committee, no Outside Director (other than a former Chief Executive Officer of
the Corporation) shall be a Participant if such Outside Director is a
participant or former participant under the Pension Plan.

 

SECTION 3.    GRANT OF UNITS.

 

3.01    Annual Unit Credits. Effective December 31st of each year, the Committee
shall grant each Participant a number of Units determined by: (a) adding (i) the
Annual Retainer in effect on such date plus (ii) the Meeting Fee on such date
multiplied by 12; then (b) dividing by the Fair Market Value of Corporation
Stock on the date of grant of such Units; provided, however, that,
notwithstanding any other provision hereof, in the event that the Board of
Directors terminates the Plan effective as of a date other than a December 31st,
the grant of Units for the year of the Plan termination shall be prorated based
on the portion of the calendar year that has elapsed through the effective date
of the Plan termination.

 

3.02    Participant Accounts. The Committee shall maintain an Account for each
Participant in which Units shall be entered when granted. The Committee shall
furnish annually to each Participant a statement of his or her Account. A
Participant shall not have any dividend or voting rights with respect to Units
credited to his or her Account.

 

3.03    Grandfathered Benefits. Each Participant who participated in the
Retirement Plan for Outside Directors of C. R. Bard, Inc. (the “Prior Plan”) on
December 31, 1996 had additional amounts credited to his or her Account as
elected, in writing by him or her prior to January 15, 1997.

 

3



--------------------------------------------------------------------------------

SECTION 4.    VESTING.

 

4.01    In General. A Participant shall be vested in the balance in his Account
based on his or her Service at termination as an Outside Director according to
the following schedule:

 

Service at Termination

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

Less than 5 years

   0%

5 years or more

   100%

 

Any balance in a Participant’s Account which is not vested on the date of his or
her termination of Service shall be forfeited.

 

4.02    Acceleration of Vesting. Notwithstanding the foregoing provisions of
this section, each Participant shall be 100% vested in the balance in his or her
Account upon the effective date of a Change of Control.

 

SECTION 5.    AMOUNT AND FORM OF BENEFITS.

 

5.01    Determination of Distributable Interest. If a Participant elects to
receive quarterly installment payments in accordance with Section 6 below, a
Participant shall receive a quarterly installment benefit (commencing on the
date, and for the period of time set forth in Section 6 below) in an amount
equal to the number of vested Units in the Participant’s Account multiplied by
the average closing price of the Corporation Stock as listed on the New York
Stock Exchange during the six-month period immediately preceding his or her
termination date and divided by four times the number of years of the
Participant’s Service (each a “Quarterly Installment”). If a Participant does
not elect to receive quarterly installments in accordance with Section 6 below,
he or she shall receive an amount equal to the present value of all of the
Quarterly Installments that he or she would have received had he or she elected
quarterly installments, discounted using the 30-year treasury rate as in effect
on the date of the Participant’s termination of service as a Director.

 

5.02    Form of Benefit. All payments under the Plan shall be made in cash.

 

SECTION 6.    TIME OF PAYMENTS.

 

6.01    Payment of Benefits. Unless a Participant elects quarterly installment
payments pursuant to Section 6.02 or 6.03 below, payment of the Participant’s
distributable interest shall be paid in a lump sum payment as of the first day
of the calendar quarter next following the later of (a) the date the Participant
terminates service as a Director or (b) the date the Participant attains age 55.

 

6.02    Deferred Payment of Benefits. A Participant may make an irrevocable
election to receive distributions of the Participant’s interest under the Plan
in equal quarterly installments for a period of years equal to the number of
years of the Participant’s Service by filing an election with the Committee. If
such election is made prior to the later of the 30th day after the Participant
commences participation in the Plan or January 1, 2006, such installment
payments shall commence on the first day of the calendar quarter next following
the later of (a) the date the Participant terminates service as a Director or
(b) the date the Participant attains age 55.

 

6.03    Subsequent Deferral Elections. If the election described in Section 6.02
is made after the date on which the grant is made, installment payments shall
commence as of the first day of the calendar quarter next following the later of
(a) five years after the Participant terminates Service or (b) the date the
Participant attains age 60. A Participant’s subsequent election to receive
benefits in quarterly installments must be made at least twelve months prior to
the later of the Participant’s termination of Service or his reaching age 55 in
order to be effective. An election by the Participant made within the twelve
month period prior to the Participant’s termination of service shall be null and
void and the Participant’s benefits under the Plan shall be distributed in a
lump sum as described in Section 6.01.

 

4



--------------------------------------------------------------------------------

SECTION 7.    INCREASES IN OUTSIDE DIRECTOR FEES.

 

If the Annual Retainer and/or Meeting Fees are increased to an amount higher
than that in effect as of the date an Outside Director ceased his or her
Service, the Committee may, in its sole discretion, prospectively increase the
amount of benefits under the Plan to be paid, or then being paid, to a retired
Outside Director to reflect the increase in the Annual Retainer and/or Meeting
Fee.

 

SECTION 8.    DEATH BENEFITS.

 

8.01    Post-Termination. If a Participant dies on or after the date payment of
the Participant’s distributable interest under the Plan is made or commences,
the Participant’s Beneficiary shall receive the Participant’s remaining
distributable interest under the Plan in the manner determined under Section 6
and any election of the Participant in effect as of the Participant’s date of
death.

 

8.02    Pre-Termination. If a Participant dies prior to the date payment of the
Participant’s distributable interest under the Plan is made or commences, the
Participant’s Beneficiary shall receive the payment or payments, if any, the
Participant would have received had the Participant terminated Service on the
date of the Participant’s death.

 

SECTION 9.    FORFEITURE OF BENEFITS.

 

9.01    Removal for Cause. If a Participant is removed as an Outside Director
for Cause, as determined by the Board of Directors, the Participant shall
forfeit all benefits and rights under the Plan.

 

9.02    Obligations of Retired Outside Directors. A Participant shall forfeit
any unpaid benefits under the Plan if after the Participant ceases to provide
Services to the Corporation, the Participant (a) fails to remains available to
provide advice and counsel to the Corporation or (b) engages in business
activity or other conduct which the Board of Directors determines in its sole
and absolute discretion is competitive to the Corporation’s interests following
the Participant’s termination of Service; provided, however, that the
obligations of this section do not apply after the effective date of a Change of
Control or after a Participant’s death.

 

SECTION 10.    ADJUSTMENTS TO UNITS.

 

In the event of (a) a reorganization, recapitalization, stock split, stock
dividend, combination of Corporate Stocks, rights offering, merger,
consolidation or other like change in the corporate structure or capital stock
of the Corporation, (b) changes in generally accepted principles of accounting,
(c) an extraordinary, nonrecurring event, such as a merger or sale or purchase
of assets, resulting in an adjustment to the net book value of a Corporate Stock
of Corporation Stock which, in the opinion of the Committee, inequitably affects
the value of a Unit, or (d) a Change of Control, the Committee shall have the
power and authority to make such adjustment, as it may deem appropriate, in the
number of Units then credited to a Participant’s Account or in the net book
value in order to preserve for each Participant rights substantially
proportionate to such Participant’s rights existing prior to such event,
provided however that in the event of a Change of Control in no event shall the
net book value be an amount less than the net book value immediately preceding
the Change of Control.

 

SECTION 11.    ADMINISTRATION.

 

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof; it is expected that
such subcommittee shall consist solely of at least two individuals who are
intended to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934 (or any successor rule thereto) and
“outside directors” within the meaning of Section 162(m) of the Code; provided,
however, that the failure of the subcommittee to be so constituted shall not

 

5



--------------------------------------------------------------------------------

impair the validity of any benefit made by such subcommittee. Subject to the
provisions of the Plan, the Committee shall have exclusive power to determine
the amount of, or method of determining, the benefit to be paid to the
Participants. The Committee is authorized to interpret the Plan, to establish,
amend or rescind any rules and regulations relating to the Plan and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority, consistent with the provisions of the Plan, to establish the
terms and conditions of any benefit and to waive any such terms or conditions at
any time. The Committee shall require payment of any amount it may determine to
be necessary to withhold for federal, state, local or other taxes as a result of
benefit paid under this Plan.

 

SECTION 12.    UNFUNDED PLAN.

 

12.01    Any benefit under this Plan is intended to constitute an “unfunded”
deferred compensation benefit for Outside Directors and as such, to be exempt
from ERISA.

 

12.02    Any amount due and payable pursuant to the terms of the Plan shall be
paid out of the general assets of the Corporation. The Participants and any
Beneficiaries shall not have an interest in any specific asset of the
Corporation or any specific asset held hereunder as a result of this Plan. The
Corporation shall have no obligation to set aside any funds for the purpose of
making any benefit payments under this Plan. Nothing contained herein shall give
the Participant or any Beneficiaries any rights that are greater than those of
an unsecured creditor of the Corporation with respect to any unpaid benefits
under this Plan. No action taken pursuant to the terms of this Plan shall be
construed to create a funded arrangement, a plan asset, or fiduciary
relationship among the Corporation, its designee, and the Participants or any
Beneficiaries.

 

SECTION 13.    AMENDMENT AND TERMINATION.

 

The Board of Directors reserves the right, at any time and from time to time, to
alter, amend or terminate this Plan in whole or in part; provided, however, that
no such action may reduce or eliminate the vested Account balance of any
Participant.

 

SECTION 14.    DISPUTE RESOLUTION.

 

14.01    Arbitration.

 

      (a)    The parties agree that any dispute or claim concerning this Plan or
the terms thereof, including whether such dispute or claim is arbitrable, will
be settled by arbitration. The arbitration proceedings shall be conducted under
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time a demand for arbitration under the rules is made. Either
party shall make a demand for arbitration by giving a demand in writing to the
other party.

 

      (b)    The parties may agree upon one arbitrator, but in the event that
they cannot agree, there shall be three, one named in writing by each of the
parties and a third chosen by the two arbitrators. Should either party refuse or
neglect to join in the appointment of the arbitrator(s) or to furnish the
arbitrator(s) with any papers or information demanded, the arbitrator(s) are
empowered by both parties to proceed ex parte. The arbitrators shall be persons
who have a minimum of five years’ experience in resolving pension trust disputes
during the ten years immediately preceding the dispute.

 

6



--------------------------------------------------------------------------------

      (c)    Arbitration shall take place in the Borough of New Providence,
State of New Jersey, and the hearing before the arbitrator(s) of the matter to
be arbitrated shall be at the time and place within said Borough as is selected
by the arbitrator(s).

 

      (d)    At the hearing, any relevant evidence may be presented by either
party, and the formal rules of evidence and discovery applicable to judicial
proceedings shall not be applicable. Evidence may be admitted or excluded in.
the sole discretion of the arbitrator(s). Said arbitrator(s) shall hear and
determine the matter and shall execute and acknowledge their binding award in
writing and cause a copy thereof to be delivered to each of the parties. The
decision of the arbitrator(s) including determination of amount of any damages
suffered shall be exclusive, final and binding upon both parties, their heirs,
executors, administrators, successors, and assigns.

 

      (e)    A judgment confirming the award of the arbitrator(s) may be
rendered by any court having jurisdiction; or such court may vacate, modify, or
correct the award in accordance with the prevailing laws of the State of New
Jersey. To the extent that any language contained in this arbitration clause
shall be inconsistent with any provision of NJS 2A:24-1 et seq. or any provision
of the Commercial Arbitration Rules referred to herein, it is the intention of
the parties hereto that the subsequent inconsistent provision of this clause
shall control.

 

      (f)    Notwithstanding anything contrary in this Plan, this section is in
no way an attempt to limit discovery which shall be at the sole discretion and
prior approval of the arbitrator(s) and his (their) rulings on discovery shall
be binding; however, he (they) is (are) to be guided by the most expeditious
manner in resolving disputes under this Plan.

 

14.02    Costs and Attorney Fees.

 

The costs of such arbitration shall be borne by the Corporation. In the event
that the Outside Director shall be the prevailing party in any arbitration or
any action at law or in equity to enforce an arbitration award, the Corporation
shall pay the Outside Director all costs, expenses and reasonable attorneys’
fees incurred therein by such Outside Director including, without limitation,
such costs, expenses and fees on any appeals.

 

SECTION 15.    TRANSFERABILITY.

 

Neither the Outside Director nor the Outside Director’s Beneficiary or estate
shall have any right to commute, sell, assign, transfer or otherwise convey the
rights to receive any payment hereunder, which payments and all the rights
thereto are expressly declared to be non-assignable and non-transferable, and in
the event of any attempted assignment or transfer, the Corporation shall have no
further liability hereunder. No benefit payment shall, in any manner be subject
to garnishment, attachment, execution, levy, debts, contracts, liabilities,
engagements or torts of the Outside Director or the Outside Director’s
designated beneficiary or estate.

 

SECTION 16.    ASSIGNMENT.

 

Except as herein provided, this Plan shall be binding upon the parties hereto,
their heirs, executors, administrators, successors (including but not limited to
successors resulting from any corporate merger or acquisition) or assigns.

 

SECTION 17.    NO RIGHTS TO CONTINUED DIRECTORSHIP.

 

Nothing in this Plan shall confer upon a Outside Director any right to continue
to service as a member of the Board of Directors or any committee of the Board
of Directors, to be retained by the Corporation as a consultant or to be
employed by the Corporation as an employee and shall not interfere in any way
with the right of the Corporation to terminate the Outside Director’s service as
a member of the Board of Directors or any committee of the Board of Directors as
set forth in the by-laws of the Corporation or the Outside Director’s consulting
or employment relationship with the Corporation, if any, at any time.

 

7



--------------------------------------------------------------------------------

SECTION 18.    NOTICES.

 

Any notice required or permitted under this Plan shall be deemed given when
delivered personally, or when deposited in a United States Post Office as
registered mail, postage prepaid, addressed, as appropriate, either to the
Outside Director at his or her address hereinabove set forth or such other
address as he or she may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate in writing
to the Outside Director

 

SECTION 19.    GOVERNING LAW.

 

This Plan shall be governed by and construed according to the laws of the State
of New Jersey, determined without regard to its conflicts of law rules.

 

8